Title: To James Madison from Joseph Anderson, 9 February 1815
From: Anderson, Joseph
To: Madison, James


        
          Dear Sir
          Thursday 9th February 1815
        
        I am authorisd to Say, that Captain David Porter of the Navy of the United States, will accept the appointment of one of the officers of the Navy board—your own knowledge of Captain Porters Charecter and Services, renders any particular recommendation unnessarey—no man in the nation, has more highly appreciated them, than yourself. The Commendation which you have most elegantly bestowed upon them, in your message to Congress at the Commencement of the pr[e]sent Session, has given to them a lasting celebrity. The present State of Captain Porters health (of which however he will not complain to the navy Department) woud for a time, render Such appointment acceptable to Captain Porter. Accept assurance of my high respect and Sincere Esteem
        
          Jos: Anderson
        
      